Citation Nr: 1439137	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-23 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1961 to April 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed before the Board can adjudicate this claim. 

The Veteran seeks a higher initial disability rating for his noncompensable bilateral hearing loss.  He was last afforded a VA examination in June 2011 in connection with that disability.  

In his August 2011 Notice of Disagreement, the Veteran stated that his hearing worsens each year.  In August 2014, the Veteran's representative stated that the Veteran maintained that his hearing loss has worsened and was far more severe than as represented by his initial noncompensable disability rating.  Further, the  representative stated that speech discrimination is extremely challenging for the Veteran and at times almost absent, and this fact was not adequately addressed by the June 2011 VA examination. 

As the evidence suggests that the Veteran may be experiencing worsening symptoms of hearing loss, more contemporaneous medical findings are needed to evaluate the disability on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Houston, Texas VA Medical Center dated from September 2013 to the present.

2.  After completion of the foregoing, schedule the Veteran for an audiology examination to determine the current degree of severity of his service-connected bilateral hearing loss disability. 

The claims file, including a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  The examiner should conduct all indicated tests and studies, to include a puretone threshold test and speech discrimination (Maryland CNC) testing conducted in accordance with 38 C.F.R. § 4.85.  The examiner should also address any functional impairment caused by the Veteran's bilateral hearing loss disability.

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



